         4:20-bk-11420 Doc#: 57 Filed: 10/21/20 Entered: 10/21/20 16:36:51 Page 1 of 1

                                                                                                                   i

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF ARKANSAS
                                            CENTRAL DIVISION


IN RE:      GLENN ANTHONY NORRIS SR.                                                      CASE NO: 4:20-bk-11420 T
            Debtor                                                                                      Chapter 13


                                    CHAPTER 13 ORDER TO PAY TRUSTEE
                                              (DIRECT PAY)

  The above named debtor has filed a petition under Chapter 13 of the United States Bankruptcy Code .

  IT IS ORDERED that until further orders of this Court, the debtor named above shall pay the sum of $4,404.00
MONTHLY and each succeeding period thereafter, to:

                                            Joyce Bradley Babin, Trustee
                                            3411 Momentum Place
                                            Chicago, IL 60689-5334

 IT IS FURTHER ORDERED, that all funds forwarded to the Trustee shall be by money order, cashiers check, or
other payment form accepted by the Trustee and are due by the 22nd of each month unless scheduled otherwise.

  IT IS FURTHER ORDERED that this order supersedes previous orders to the debtor to make payments to the Trustee
in this case.


Date: 10/21/2020                                                  /s/ Richard D. Taylor
                                                                  Richard D. Taylor
                                                                  United States Bankruptcy Judge
cc:   Joyce Bradley Babin
      Caddell Reynolds, P.A.
      Glenn Anthony Norris Sr.
      Danita Rose Norris




                                                                                                   GO 11-2 / sr   /3
